DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed July 01, 2022.
The previous U.S.C. 112(f) interpretation is withdrawn in light of Applicant’s remarks.
The previous claim objections are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed July 01, 2022 have been fully considered but they are not persuasive
Applicant argues Tseng’s RRC resume response is an instruction to resume and also that RRC resume response is used to rebuild a new RRC connection (pages 5-7, Remarks).
Examiner respectfully disagrees. Examiner points out that it is a build of a new RRC connection, not a rebuild (see Tseng, para. 0051), and this is clearly not an instruction to resume, rather it is used to build a new RRC connection.
Applicant argues Tseng does not teach an instruction to release and redirect, as the UE context release message is transmitted to the source cell and not the UE (page 7, Remarks).
Examiner respectfully disagrees.  Examiner did not use the UE context release message to read upon an instruction to release and redirect.  Rather, Examiner cited para. 0051 of Tseng and used the RRC resume response message as reading upon an instruction to release and redirect, as it is sent from the target cell to the UE, and then the UE clears the stored UE context (i.e. a release) and starts RRC connection establishment with the target cell (i.e. a redirect).  As Examiner has already mentioned, the RRC resume response message is not an instruction to resume, hence Tseng reads upon the claim language.
Applicant argues against the dependent claims by virtue of the dependencies (pages 7-8, Remarks), however Examiner has shown that the independent claims are rejected.
With respect to new claim 9, see the Claim Rejections section below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”) [cited in the parent application and listed on IDS].
As to claim 1, Tseng discloses a communication system (para. 0043, communication system 300) including a host computer (fig. 3, para. 0043, Source Cell 5G-WB serving base station) comprising: processing circuitry configured to provide user data (para. 0009, processor for transmitting RRC suspend message to UE); and a communication interface configured to initiate transmission of the user data to a communication network for transmission to a user equipment (UE) wherein the communication network comprises at least one base station having a radio interface and base station processing circuitry (para. 0043, fig. 3, note antenna on top of Source Cell 5G-WB serving base station for transmission to UE over intra-RAT wireless communication (i.e. collectively the UE, source cell and target cell form an intra-RAT wireless communication network)  of a RRC suspend message, i.e. user data; note the network includes NR NB_IoT, i.e. taken to be at least one base station with antenna taken to be a radio interface; para. 0010, processor of NR NB_IoT), the base station processing circuitry configured to: receive, from the UE in a Radio Resource Control (RRC) INACTIVE state, a request to resume communication (para. 0045-0047, UE is in RRC inactive state, UE sends RRC resume procedure to target cell); and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, send, to the UE, an instruction to release and redirect (para. 0051, target cell 306 may require UE 302 to build a new RRC connection by sending RRC resume response (new RRC connection) to UE 302.  Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306; note: this RRC resume response is not “an instruction to resume”, thus the negative limitation is met).
As to claim 3, Tseng further discloses the communication system of claim 1, wherein the instruction to release and redirect identifies a Radio Access Technology (RAT) in which cell selection is to be performed (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 4, Tseng further discloses the communication system of claim 1, wherein a Radio Access Technology (RAT) in which cell selection is to be performed comprises a New Radio (NR) frequency or a Long Term Evolution (LTE) frequency (para. 0045, NR NB-IoT cell).
As to claims 5, 7-8, see similar rejections to claims 1, 3-4, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”) [cited in the parent application and listed on IDS] in view of U.S. Publication No. 2020/0404564 A1 to Kim et al. (“Kim”) [cited in the parent application and listed on IDS].
As to claim 2, Tseng further discloses the communication system of claim 1 wherein the request to resume communication comprises an RRCResumeRequest message (para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request) and the instruction to release and redirect comprises an RRC resume response message (para. 0051, RRC resume response, i.e. indicates to clear context (release)).
Tseng does not expressly disclose and the instruction to release and redirect comprises an RRCRelease message.
Kim discloses wherein the RRC release message is transmitted as a response to the RRC resume request message (claim 10, claim 20).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC release message of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the RRC release message of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.
	As to claim 6, see similar rejection to claim 2.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”) [cited in the parent application and listed on IDS] in view of U.S. Publication No. 2020/0053818 A1 to Sillanpaa et al. (“Sillanpaa”).
As to claim 9, Tseng further disclose the communication system of claim 1, wherein the instruction to release and redirect comprises an RRC resume response message that is sent to the UE without first sending an RRC resume response to the UE (para. 0051, RRC resume response, i.e. indicates to clear context (release)).
Tseng does not expressly disclose an RRCRelease message.
Sillanpaa discloses the RRC message comprises an RRC resume request and the RRC response message comprises an RRC resume or RRC release (para. 0065, claims 3, 14), i.e. the RRC release is sent and not the RRC resume response.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC release message of Sillanpaa into the invention of Tseng. The suggestion/motivation would have been to start a new resume procedure for uplink data (Sillanpaa, para. 0001). Including the RRC release message of Sillanpaa into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sillanpaa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463